Citation Nr: 0816194	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-09 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for anemia.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a heart condition.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel



INTRODUCTION

The veteran had active duty service from February 1941 until 
April 1943.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.   As the veteran has since changed 
his residency to Florida, the claims file is now within the 
jurisdiction of the RO in St. Petersburg, Florida.
  
The veteran's original claim included a claim for individual 
unemployability.  A February 2005 rating decision denied the 
unemployability claim, and no Notice of Disagreement was 
filed in regards to that issue.  Thus, his individual 
unemployability claim is not currently before the Board.  

The veteran raised claims for bilateral hearing loss and 
tinnitus in April 2004.  The veteran also claimed that his 
service-connected hearing loss had worsened and raised a 
claim for a rating increase in February 2008.  These matters 
are not before the Board because they have not been prepared 
for appellate review. Accordingly, these matters are REFERRED 
to the RO for appropriate actions.

The veteran also requested a hearing before a member of the 
Board, which was scheduled for October 2007.  The record 
indicates that the veteran failed to appear for his hearing 
and indicated that he wished to cancel his hearing in a 
February 2008 statement.  Based on the veteran's statement, 
and because the veteran has neither submitted good cause for 
failure to appear or requested to reschedule the hearing, the 
request for a hearing is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d).  

The Board notes that the United States Court of Appeals for 
the Federal Circuit, in Boggs v. Peake, 2007-7137 (Fed. Cir. 
Mar. 26, 2008), recently found that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury, when it is an 
independent claim based on distinct factual bases.  
Essentially, claims based upon distinctly diagnosed diseases 
or injuries must be considered separate and distinct claims.  
The veteran has neither claimed nor submitted evidence of any 
new diagnoses for new claims.  As such, the current claims 
will be considered on the basis of new and material evidence 
and not as separate and distinct claims.  

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
heart condition is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. An October 2002 rating decision denied service connection 
for anemia; after the veteran failed to file a Substantive 
Appeal, following a June 2003 Statement of the Case, the 
decision became final.  

2.  The evidence associated with the claims file since the 
October 2002 final denial does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for anemia.  


CONCLUSIONS OF LAW

1.  The October 2002 rating decision is final. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  Evidence received since the October 2002 rating decision 
is not new and material; the claim of entitlement to service 
connection for anemia is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).




                 [Continued on the 
next page]  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was otherwise satisfied by way 
of a letter sent to the veteran in December 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.  

In claims to reopen, VA must also both notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the veteran in 
December 2004 was insufficient in not including information 
concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has not 
been provided.   

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The notice defect was cured by the veteran's actual knowledge 
of the need to support his claim with evidence that his 
anemia developed while he was in service.  The December 2004 
notice letter informed the veteran that new and material 
evidence was necessary to reopen his claim, and of what would 
constitute new and material evidence.  The letter also 
informed him of how to support a claim for service 
connection.  In his March 2004 statement he claimed that he 
was discharged due to his anemia, and that he has had anemia 
since his discharge.  The veteran also indicated in a May 
2005 Notice of Disagreement that his VA doctor would state 
that he has had anemia in service, to support his claim, 
though no such evidence was ever submitted.  In October 2005 
he again stated that he received a medical discharge for his 
anemia or a blood disorder.  He then requested that VA search 
his service medical records for evidence of treatment and 
past VA records concerning a claimed previous grant of 
service connection for anemia or a blood condition from the 
1940s to 1950.  The veteran repeated his claim that he was 
treated in service and discharged for anemia and again 
requested that VA obtain his service medical records.  The 
veteran has thus demonstrated ample actual knowledge of the 
need for evidence to show that his anemia was incurred during 
his military service and has existed since his service.  

With respect to the veteran's claim that there are missing 
service medical records showing he was discharged from 
service for a blood disorder, the Board finds that the 
service medical records appear complete and that requesting 
an additional search for the claimed documents would be 
futile.  As will be explained in more detail later herein, 
the Board notes that the service medical records indicate the 
veteran was discharged for lack of adaptability to military 
service due to a personality disorder. 

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in September 2007, 
the RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating as well as notice of the type of evidence necessary to 
establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records.  The 
veteran submitted statements and was provided the opportunity 
to set forth his contentions during a hearing before a 
Veterans Law Judge.  No new and material evidence has been 
submitted.  In the absence of new and material evidence 
submitted by the claimant, the duty to assist is not 
triggered. See 38 U.S.C. § 5103A(d), (g); Anderson v. Brown, 
9 Vet. app. 542, 546 (1996) (Holding that unless the veteran 
has submitted new and material evidence warranting the 
reopening of his claim, the duty to assist does not attach).

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

New and Material Evidence

The veteran seeks to reopen a previously denied claim for 
service connection for anemia.  A review of the record 
indicates that the veteran was previously denied service 
connection for anemia in an October 2002 rating decision.  
The veteran filed a Notice of Disagreement in January 2003, 
and the RO issued a Statement of the Case in June 2003.  No 
Substantive Appeal was filed and the rating decision became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).

The RO appears to have reopened the veteran's claim, in a 
March 2006 Statement of the Case, and proceeded to deny the 
claim on its merits.   However, the question of whether new 
and material evidence has been received to reopen a claim 
must be addressed by the Board regardless any RO action.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

The evidence of record at the time of the October 2002 rating 
decision consisted of service medical records, which did not 
indicate that the veteran was ever treated for or diagnosed 
with anemia; including an April 16, 1943 medical record 
indicated that the veteran was diagnosed with a 
constitutional psychopathic state - paranoid personality, and 
that discharge was recommended.  A September 1945 Request for 
Army Information was also of record noting that the veteran 
was discharged for his lack of adaptability for military 
service.  

Also of record were private medical records from Michigan 
Medical Service, from April 1946, which did not note any 
blood condition or anemia.  VA outpatient treatment records 
did not note anemia for decades after service, and did not 
provide any opinions as to the etiology of his anemia.  
Private medical records from Dr. D.R.T. were also reviewed, 
indicating that the veteran was treated for anemia, but not 
the etiology of the anemia.  

Also of record were statements from the veteran in which he 
claimed that he developed anemia in service.  

The October 2002 rating decision found the veteran's service 
medical records to be silent as to anemia and that his post-
discharge medical records indicated treatment for anemia, but 
failed to relate it to his service.  The RO found there to be 
no evidence demonstrating that anemia was incurred in or 
aggravated by service.  

Subsequent to the October 2002 rating decision, the veteran 
submitted private medical records, which generally reported 
treatment for a blood condition and general medical 
treatment, but did not provide any evidence as to the 
etiology of the veteran's anemia. VA outpatient treatment 
records were also associated with the claims file that 
indicated that the veteran received treatment for anemia.   
None of these medical records provided a medical nexus 
opinion relating the etiology of the veteran's anemia to 
service.  

In his attempt to reopen the claim, the veteran has filed 
additional personal statements, claiming that he developed 
anemia in service and was discharged because of his anemia.  

Although the evidence submitted since the October 2002 rating 
decision is new, in that it was not previously of record, the 
newly submitted evidence is not material.  None of the newly 
associated evidence provided any medical evidence attributing 
the veteran's anemia to his active service, which was 
essentially the basis of his previous denial.  The newly 
submitted medical evidence only demonstrates what was 
previously known, that the veteran has received treatment for 
anemia.  Additionally, the new lay evidence associated with 
the claim attesting to the veteran's current anemia and its 
development in service is redundant of the veteran's earlier 
statements of having developed anemia during service, but do 
not provide competent medical evidence supportive of his 
claim.  

The evidence received since the October 2002 rating decision 
does not contain credible medical evidence indicting that the 
veteran has anemia related to service.  Therefore, the 
additional evidence received is not "material" since it 
does not relate to an unestablished fact necessary to 
substantiate the claim, specifically that the veteran's 
claimed anemia developed in or is related to service, and 
does not raise a reasonable possibility of substantiating the 
claim. Accordingly, the Board finds that the claim for 
service connection may not be reopened. 

        
ORDER

New and material evidence has not been submitted, and the 
application to reopen the claim for entitlement to service 
connection for anemia.  


REMAND

The veteran seeks to reopen a previously denied claim for 
service connection for a heart disorder.  A review of the 
record indicates that the veteran was previously denied 
service connection for a heart condition in an October 2002 
rating decision, and was notified of the decision and of his 
appellate rights.   The issue of a heart condition was not 
appealed within one year of the mailing of the decision, and 
represents a final decision. 38 C.F.R. § 20.1103. 

In cases such as this one, to reopen a claim, VA must also 
examine the bases of the prior claim denial and advise the 
veteran as to what evidence and information is necessary to 
reopen and to substantiate his claim.   Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Although the veteran received a 
notification letter dated in December 2004, the letter failed 
to comply with the holding in Kent, by not informing the 
veteran of the necessity of new and material evidence for his 
heart condition claim or the bases for his prior claim 
denial.  Of particular concern to the Board is that the 
December 2004 letter only identified the anemia as being a 
previously denied service connection claim.  

Therefore, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  

Accordingly, the case is REMANDED for the following actions: 

1.  The RO/AMC will advise the claimant 
of the need for new and material 
evidence to reopen his claim and what 
evidence would substantiate his 
petition to reopen his claim of service 
connection for service connection for a 
heart condition, initially denied in an 
October 2002 rating decision.  The 
RO/AMC should comply with the Kent 
ruling, and advise the claimant of the 
evidence and information necessary to 
reopen and substantiate the claim.  
Specifically, he must be advised of the 
reasons for the prior denial and of the 
information and evidence needed to 
overcome those reasons.  The RO/AMC 
will also comply with any directives of 
the Veterans Benefits Administration 
and advise the veteran of the element 
or elements required to substantiate 
service connection, found insufficient 
in the October 2002 denial.  

2.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence. If the 
benefit sought is not granted, the 
veteran and his representative should 
be furnished a Supplemental Statement 
of the Case, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


